IU-/5"
                                ELECTRONIC RECORD




COA #      05-13-01509-CR                        OFFENSE:        22.02


           Bryan William Reed v. The State of
STYLE:     Texas                                 COUNTY:         Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    380th Judicial District Court


DATE: 12/05/2014                  Publish: NO    TC CASE #:      380-80243-2013




                         IN THE COURT OF CRIMINAL APPEALS



          Bryan William Reed v. The State of
STYLE:    Texas                                       CCA#:               |fefe"/£"
         APPELLAA/T^S                 Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:


         RertMfrb                                     JUDGE:

DATE:      ^y^f^/r-                                   SIGNED:                            PC:

JUDGE:       /^t C/s1SUis0*i^                         PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD